

117 HRES 374 IH: Condemning the Texas Democratic Party for refusing to denounce racism.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 374IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Fallon (for himself, Mr. Weber of Texas, Mr. Williams of Texas, and Mr. Burgess) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the Texas Democratic Party for refusing to denounce racism.Whereas racism is wholly antithetical to the principles of the United States and should not be harbored or defended by any political party, entity, or leader in the United States of America;Whereas the Texas Democratic Party’s platform claims the party believes in freedom … from discrimination based on race, ethnicity, national origin, disability, gender, sexual orientation, gender identity/expression, or any other improper grounds;Whereas the Chairman for the Lamar County Democratic Party of Texas, Gary O’Connor, posted a defamatory and racist remark against Senator Tim Scott of South Carolina on Facebook, in which he referred to the Senator from South Carolina as an oreo;Whereas the term oreo is a well-documented ethnic slur used against people of color;Whereas after multiple opportunities and repeated calls to censure or ask O’Connor to resign, the Democratic Party of Texas has refused to discipline O’Connor or revoke his chairmanship; andWhereas the Democratic Party of Texas has refused to condemn or respond to the racist remark despite numerous opportunities and repeated calls to do so: Now, therefore, be itThat the House of Representatives—(1)condemns racism in any form;(2)condemns the racist remarks made by Lamar County Democratic Chairman Gary O’Connor against Senator Tim Scott of South Carolina; and(3)condemns the Texas Democratic Party’s refusal to condemn the racist remark made by its Lamar County Chair.